Citation Nr: 0404358	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  95-04 356	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left knee injury with degenerative joint disease, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for instability of the 
left knee, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to December 
1981.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado that assigned a 10 percent evaluation for 
service-connected residuals of a left knee injury with 
degenerative changes.  The veteran filed a notice of 
disagreement in January 1994.  The RO issued a statement of 
the case in December 1994.  The RO received the veteran's 
substantive appeal in January 1995.  

These matters were previously before the Board in April 1999 
and again in December 2000.  Each time the Board remanded the 
matters to the RO for additional development.  By a 
supplemental statement of the case issued in April 2003, the 
RO assigned a separate 20 percent evaluation for instability 
of the left knee.  Thereafter, the issues on appeal were 
certified to the Board for further appellate review.  

In an informal brief of the appellant filed with the Board in 
September 2003, the veteran's representative raised the issue 
of entitlement to an effective date earlier than January 21, 
2003 for the assignment of a 20 percent evaluation for 
instability of the left knee.  This issue has not been 
developed by the RO, and accordingly, is referred to the RO 
for appropriate action.  


FINDING OF FACT

The veteran's left knee disability is characterized by pain, 
some limitation of motion and mild to moderate instability.  




CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for residuals of a left knee injury with degenerative 
joint disease, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5003, 5010, 5260 (2003).  

2.  The schedular criteria for a rating in excess of 20 
percent for instability of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is applicable to this appeal.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

By way of the December 1993 rating decision, the December 
1994 Statement of the Case, and numerous Supplemental 
Statement of the Case, the RO advised the veteran and his 
representative of the basic laws and regulations governing 
her claim for an increased disability evaluation and the 
bases for the denial of the claim.  The Board also finds that 
they have been given notice of the information and evidence 
needed to substantiate the claim, and, as evidenced by 
various letters soliciting information and/or evidence (see, 
e.g., RO letter of May 1997 and April 1999) have been 
afforded opportunities to submit such information and 
evidence.  Moreover, via various RO correspondence, to 
include the aforementioned letters, which instructed the 
veteran to provide authorization to enable it to obtain any 
outstanding private medical records, and information to 
enable it to obtain any outstanding VA treatment records, the 
Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA, has been met.  Furthermore, in the RO 
letters of May 1997 and April 1999, the RO specifically 
requested that the veteran provide it with or identify any 
additional sources of evidence, including VA and private 
treatment, that could help to support his claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)); Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) (the notice requirement pertaining 
to "any evidence" in the claimant's possession or a similar 
request to that effect).

The Board also finds that all necessary development has been 
accomplished.  In response to the April 1999 letter, the 
veteran submitted private treatment records.  Thereafter, 
Social Security disability records were associated with the 
claims file, and, as indicated above, the RO has sought 
authorization to obtain any outstanding private outpatient 
treatment records.  The veteran was afforded VA examination 
in May 1993, April 1997, February 2000, and January 2003.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that have not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claims under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claims are ready to be considered on the merits.


II.  Background

Service connection for residuals of a left knee injury with 
degenerative joint disease was granted by a rating action in 
April 1988.  A noncompensable (zero percent) evaluation was 
assigned.  In April 1993, the veteran claimed entitlement to 
an increased rating for the service-connected left knee 
disability.  

During a May 1993 VA examination, the veteran reported knee 
pain when lifting, climbing stairs or upon extended walking.  
She indicated that the knee was under a lot of stress and 
would give out about twice a month.  She stated that 
sometimes her knee hurt so much at work that she had to sit 
and cry.  A physical examination revealed some mild 
tenderness posteriorly in the knee and along the knee joint 
bilaterally.  Range of motion was limited to 0 to 120 degrees 
with discomfort, compared to 0 to 135 degrees on the right.  
There was crepitation bilaterally.  

A September 1993 MRI report showed a tear of the posterior 
horn of the medial meniscus and a complete anterior cruciate 
ligament tear.  In October 1993, she underwent an 
arthroscopic partial medial meniscectomy, medial compartment 
chondroplasty and injection of cortisone into the left knee.  
Post surgically, she was ordered to remain out of work from 
October 26, 1993 to December 15, 1993.  Thereafter, she was 
allowed to do sedentary work with restrictions from lifting 
items greater than twenty pounds, squatting, kneeling, 
climbing or standing for more than two hours without a 
fifteen-minute rest.  

In December 1993, the RO assigned a 10 percent evaluation for 
the service-connected left knee disability.  

A March 1994 private treatment note indicated that the 
veteran's left knee was very unstable.  She was advised that 
an anterior cruciate ligament reconstruction could help with 
stability but that she could still have pain.  

In March 1995, the veteran underwent a surgical arthroscopic-
aided anterior cruciate ligament reconstruction of the left 
knee.  She was to remain off of work until May 1, 1995.  On 
May 2, 1995, she was authorized to work with restrictions.  

In November 1995, she underwent a surgical debridement and 
drilling of osteochondral defects of the medial femoral 
condyle and medial tibial plateau of the left knee.  

The veteran was afforded another VA examination in April 
1997.  She reported that despite prior surgeries, she still 
had constant pain.  Any walking, bending, prolonged standing 
or sitting caused worsening pain.  Strenuous activity caused 
her knee to swell.  She reported that her knee constantly 
gave away.  She could not go to the grocery store alone 
because she would fall.  She wore a knee brace and 
occasionally used a cane.  She took 800-milligram ibuprofen 
three times a day as needed for pain management.  A physical 
examination of the left knee revealed a 5.5-centimeter 
surgical scar and several smaller arthroscopic scars.  She 
had tenderness and swelling of the knee.  Range of motion was 
markedly decreased, with flexion of the knee from 0 to 30 
degrees.  After exertion, range of motion was from 0 to 15 
degrees.  Muscle strength was decreased to 4/5 due to pain.  

A February 1998 treatment note noted full motion of the knee, 
with 2+ positive Lachman's and a slight effusion.  There was 
some early varus.  She was recommended to undergo a high 
tibial osteotomy.  

In July 1998, the veteran was scheduled to undergo a high 
tibial osteotomy.  However, the surgery was cancelled due to 
high blood pressure readings.  
A January 1999 note indicated that her condition was 
unchanged.  The knee showed medial joint line tenderness, 
crepitus and good motion.  

The Board remanded the matter in March 1999.  

The veteran was scheduled for a VA examination in September 
1999 but failed to report.  

In February 2000, she was afforded another VA examination.  
Therein, the veteran reported symptoms of pain and swelling 
in the left knee, which were worse with activity but relieved 
with rest.  She used a brace at times.  She noted 
fatigability and weakness but denied incoordination of 
motion.  Examination of the left knee showed flexion to 130 
degrees of motion.  There was pain throughout the range of 
motion.  The medial joint line was tender.  There was 
antalgia in her gait, favoring and protecting her left leg.  
There was increased pain with resisted flexion of the knee.  
There was mild and easy fatigability at flexion and 
extension, but this appeared to be pain-related.  There was 
mild quadriceps atrophy present.  The examiner noted that 
pain and flare-ups could account for an additional 40 degrees 
lost range of motion.  The examiner opined that he was unable 
to distinguish or differentiate symptomatology between her 
service-connected injury and a post-service work-related 
injury.  

In November 2000, the veteran suffered a heart attack with 
anoxic damage to the brain and bilateral stroke.  She had 
paralysis of all four extremities and could not speak.  She 
was completely wheelchair bound.  Her mother provided all of 
her self-care.  

In January 2003, the veteran was afforded a VA examination.  
She arrived in a wheelchair and made no voluntary movements 
whatsoever.  On motor examination, her strength was 
essentially 0 out of 5 throughout.  Both arms and legs 
revealed evidence of contractures in flexion.  She showed 
little responsiveness to touch and a voluntary assessment of 
sensation could not be assessed.  She did not speak and was 
unable to follow most commands.  She was diagnosed with 
anoxic brain damage, diffuse with bilateral impairment and 
paralysis of all four extremities and the following sequelae: 
paralysis of all four extremities, complete aphasia, 
dysphagia being fed through a PEG, incontinence of both urine 
and stool, history of bed sores and absonence seizures.  The 
examiner noted that she was totally and permanently 
unemployable.  

An orthopedic examination of the left knee revealed range of 
motion from 0 to 135 degrees passively and actively.  There 
was no swelling.  There was mild varus alignment and mild 
crepitus with range of motion testing.  The Lochman's was +1 
to +2 with a soft to no end point.  There were no other 
collateral or cruciate ligament issues or instability seen.  
X-rays were not performed.  The examiner noted that there was 
no way of knowing if the left knee condition had changed 
since the February 2000 examination.  He was unable to 
comment upon additional range of loss of motion, 
fatigability, weakness, incoordination or lack of endurance 
as the veteran was unable to move her extremities as a result 
of the stroke.  The examiner noted that instability was mild 
to moderate with a 40-degree additional loss of motion upon 
flare-up.  

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Additionally, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2002); DeLuca v. Brown, 8 Vet. App. 202, 204-7(1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The VA's Office of the General Counsel, in a precedent 
decision dated July 1, 1997, (VAOPGCPREC 23-97) clarified 
that, where a claimant has arthritis and instability of the 
knee, 38 C.F.R. § 4.71a authorizes multiple ratings under 
Diagnostic Codes 5003 and 5257 in order to take into 
consideration both limitation of motion and instability of 
the knee.  

In this case, the matter of entitlement to an increased 
rating for residuals of a left knee injury with degenerative 
joint disease has been ongoing since April 1993.  Most 
recently, effective January 21, 2003, the RO assigned a 
separate 20 percent evaluation for instability of the left 
knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The veteran's residuals of a left knee injury with 
degenerative joint disease are evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5003, 
pertaining to traumatic arthritis.  

Under Diagnostic Code 5257, a 10 percent rating is warranted 
for slight instability, a 20 percent rating is warranted for 
moderate instability of the knee and a 30 percent rating is 
warranted for severe instability of the knee.  The 30 percent 
evaluation is the highest rating possible under Diagnostic 
5257.  38 C.F.R. § 4.71a, Diagnostic Code 5271. 

The evaluation of arthritis is rated on the basis of the 
limitation of motion of the specific joint involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.   Flexion of the leg 
limited to 45 degrees warrants a 10 percent evaluation.  A 20 
percent evaluation is warranted for flexion limited to 30 
degrees.  Normal motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71a, Plate II.  

First, as it pertains to instability of the left knee, the 
Board finds that the preponderance of the evidence is against 
a finding that left knee instability is greater than 
moderate.  Indeed, at VA examination of the left knee in 
January 2003, the examiner noted that instability was mild to 
moderate.  The VA examiner's objective clinical findings and 
opinion, in this regard, are the only competent medical 
evidence of record since the effective date of the grant of 
service connection for left knee instability.  As such, the 
Board finds that the veteran's left knee does not approximate 
the criteria for severe instability and thus, a 30 percent 
evaluation under Diagnostic Code 5257 is not warranted.  

As it pertains to residuals of a left knee injury with 
degenerative joint disease, the evidence shows that the 
veteran has consistently been able to produce full extension 
of the knee and flexion limited 120 degrees or greater.  In 
this regard, a May 1993 VA examination noted flexion to 120 
degrees, February 1998 and January 1999 private treatment 
records indicated that the knee showed "full motion" and 
"good motion, respectively, the February 2000 VA examination 
noted flexion to 130 degrees, and finally, the January 2003 
VA examination noted flexion to 135 degrees.  The Board notes 
that the VA examiner in April 1997 noted flexion only to 30 
degrees and flexion upon exertion to 15 degrees.  While these 
findings may be accurate, they are not consistent with the 
range of motion findings prior to and after the April 1997 
examination.  Those findings show that knee flexion was 
predominantly limited only to 120 degrees or greater.  As 
such, applying the findings to criteria under Diagnostic Code 
5260, the Board finds that the preponderance of the objective 
medical evidence does not result in a disability evaluation 
greater than the current 10 percent evaluation.  

Further, the facts of this case do not warrant a higher 
evaluation under the factors set forth in 38 C.F.R. §§ 4.40, 
4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  The veteran's left knee disability does result in 
pain that contributes to feelings of fatigability.  However, 
the evidence does not show that the left knee results in 
weakened movement, incoordination, or excess movement of the 
joint.  Additionally, while pain on motion was reported at 
the February 2000 VA examination, the examiner opined that 
such would result in an additional 40 degrees of limited 
motion.  Such a loss would not warrant a rating in excess 
than the current 10 percent evaluation under 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260.

The Board also considered the fact that the veteran was 
hospitalized on several occasions for surgical repair of her 
left knee.  The Board notes, however, that the RO in July 
1996 denied a claim of entitlement to a temporary and total 
disability evaluation based on surgery requiring 
convalescence.  The veteran did not appeal the RO 
determination.  As such, the Board finds no further action is 
in order.  

Finally, the Board finds that the veteran's service-connected 
left knee disability has never presented such an exceptional 
or unusual disability picture to render impractical the 
application of the regular schedular standards or to 
otherwise warrant referral of the case to the Director of the 
Compensation and Pension Service for the consideration of an 
extra-schedular rating.  38 C.F.R. § 3.321(b).  

In reaching these decisions, the Board has considered the 
"benefit of the doubt" doctrine, however, as the 
preponderance of the evidence is against the claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

An evaluation greater than 10 percent for residuals of a left 
knee injury with degenerative joint disease is denied.  

An evaluation greater than 20 percent for left knee 
instability is denied.  



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



